Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Response to Arguments
Applicant’s election without traverse of the Inventions of Group I and Species 4, species 8, and species 10, including Claims 1-11 and 18-20 in the reply filed on 03/08/2021 is acknowledged. However, The reply filed on 03/08/2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): applicant did not elect a single disclosed species between the disclosed patentably distinct species in the restriction requirement mailed on 01/13/2021. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11 and 18-20, drawn to apparatus, classified in H01L 25/167.
II. Claims 12-17, drawn to a method, classified in H01L 24/81.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the the product as claimed can be made by another and materially different process. For instance, instead of obtaining a semiconductor structure, wherein the semiconductor structure is a layered epitaxial structure including a first doped semiconductor layer, a second doped semiconductor layer, and a light-emitting layer between the first doped semiconductor layer and the second doped semiconductor layer, the layered epitaxial structure including a first doped semiconductor layer, a second doped semiconductor layer, and a light-emitting layer between the first doped semiconductor layer and the second doped semiconductor layer can be epitaxially grown on the base substrate.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification
The inventions have acquired a separate status in the art due to their recognized divergent subject matter
The invention require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)
The prior art applicable to one invention would not likely be applicable to another invention.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Currently no claim is understood/recognized as being generic to the following disclosed patentably distinct species: 

Species 1:  Fig[s] 7A, – illustrates LED 700 includes a semiconductor layer 720 grown on substrate 710. One or more active layers 730 grown on semiconductor layer 720.  A semiconductor layer 740 grown on active layer 730.  A heavily-doped semiconductor layer 750 formed on semiconductor layer 740.

Species 2:  Fig[s] 7B, – illustrates LED 705 includes a semiconductor layer 725 grown on substrate 715. One or more active layer 735 grown on semiconductor layer 725. A semiconductor layer 745 grown on active layer 735. Note: species 2 does not include a heavily-doped semiconductor layer.

Species 3:  Fig[s] 8A, 8B, 9A, 9B, 9C, 9D, – illustrates a method of die/wafer-to-wafer bonding for arrays of LEDs.

Species 4:  Fig[s] 13, 17, – illustrates A plurality of bumps 1310 electrically connect the thin-film circuit layer 1304/1604 with the backplane 1306/1704 (e.g., the bumps 1310/1502 connect the thin-film circuit layer 1304/1604 with the CMOS periphery circuits 1308.

Species 5:  Fig[s] 26, – illustrates a process 2600 of fabricating a display device including fabricating micro-LEDs on a micro-LED wafer 2602, monolithically formed on an oxide of the micro-LED wafer to form a micro-LED die or dies 2604,  interconnect formation and metallization within the micro-LED dies 2606, formation of a micro-bump interfaces on a surface of the micro-LED dies 2608, fabrication of a  silicon backplane can include driver circuits 2610, formation of micro-bump interfaces on the backplane 2612, and performing singulation process can be performed on the micro-LED dies and/or the silicon backplane 2614. 

Species 6:  Fig[s] 28, – illustrates a process 2800 of fabricating a micro-LED display including obtaining a semiconductor structure 2802, depositing a thin-film circuit layer is deposited on the semiconductor structure 2804, forming a circuitry in the thin-film circuit layer 2806, obtaining a backplane 2808, forming micro bumps 2810, bonding the backplane to the thin-film circuit layer using the plurality of micro bumps 2812, and forming an array of light emitting diodes (LEDs) in the semiconductor structure 2814.

Species 7:  Fig[s] 33, – illustrates a process 3300 of fabricating an LED display including forming a plurality of LEDs 3302, forming a thin-film circuit layer 3304, forming a control line to connect to multiple LEDs through the thin-film circuit layer 3306, obtaining a backplane 3308, and bonding the backplane to the thin-film circuit layer to connect the backplane to the control line 3310. 

Species 8:  Fig[s] 53, – illustrates vertical integration wherein a trench 4902 is formed in both the transistor layer 1606 and the epitaxial structure 3400.

Species 9:  Fig[s] 54, – illustrates a process 5400 of etching to isolate portions of an epitaxial structure including obtaining an epitaxial structure 5402, etching the epitaxial structure for forming a plurality of LEDs 5404, depositing  a first thin-film layer on the epitaxial structure 5406, deposing a second thin-film layer on the epitaxial structure 5408,bondining a backplane to the second thin-film layer 5410, and forming light-extraction elements 5412.

Species 10:  Fig[s] 64, – illustrates vertical integration wherein blocking region 5602 isolates adjacent portions of the second doped semiconductor layer 3404 for forming a plurality of LEDs and blocking region 6002 isolates adjacent portions of the first doped semiconductor layer 3402 for forming a plurality of LEDs. 

Species 11:  Fig[s] 65, – illustrates a process 6500 of using ion implantation to isolate portions of the epitaxial structure for forming an array of LEDs including obtaining an epitaxial structure 6502, ions implanted in the first doped semiconductor layer 6504, applying a thin-film circuit layer to the epitaxial structure 6506, bonding a  backplane to the thin-film circuit layer 6508, and forming a light extraction elements 6510.

Species 12:  Fig[s] 66, – illustrates a process 6600 for isolating portions of an epitaxial structure including obtaining an epitaxial structure 6602, isolating portions of the epitaxial structure 6604, depositing a thin-film circuit layer on the epitaxial structure 6606, and bonding a  backplane to the thin-film circuit layer 6608.

Species 13:  Fig[s] 67, 68, – illustrates horizontal integration wherein the thin-film circuit layer 1604 is electrically coupled with a trace 6708 that electrically connects the thin-film circuit layer with a pad 6710 on the transparent substrate 6702.
	
The species are independent or distinct for the distinctions highlighted above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions have acquired a separate status in the art in view of their different classification
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


















/BITEW A DINKE/Primary Examiner, Art Unit 2896